Citation Nr: 0621365	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
discogenic disease of L5-S1 with osteophytes, degenerative 
disc disease at L5-S1, and herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2004 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), this case must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran is seeking to reopen a claim of service 
connection for a low back disorder, variously characterized 
as moderate to severe discogenic disease of L5-S1 with 
osteophytes, degenerative disc disease at L5-S1, and 
herniated nucleus pulposus, last denied by the Board in June 
2003 (then claimed as back condition).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim, and VA must notify the veteran of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for benefit sought by the 
claimant.  It further held that VA must, in the context of a 
claim to reopen, look at the basis for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Although a notification letter dated December 2003 
was issued in this matter, it did not comply with the Kent 
ruling.  


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen the claim at issue, 
last denied in a June 2003 Board 
decision, in accordance with the Kent 
ruling.  In doing so, the RO/AMC will 
comply with any directives of the 
Veterans Benefits Administration and 
advise the veteran of the element or 
elements required to establish service 
connection that were found insufficient 
in previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any appropriate 
VA examinations if new and material 
evidence is found, and if otherwise 
necessary, and follow any applicable 
regulations and directives related to 
notification and duty to assist 
requirements.  Following such 
development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



